Name: Council Regulation (EEC) No 3802/85 of 20 December 1985 adjusting, on account of the accession of Spain, Regulation (EEC) No 1357/80 in the beef and veal sector
 Type: Regulation
 Subject Matter: agricultural structures and production;  means of agricultural production;  Europe
 Date Published: nan

 31 . 12 . 85 Official Journal of the European Communities No L 367 /35 COUNCIL REGULATION (EEC) No 3802 / 85 of 20 December 1985 adjusting , on account of the accession of Spain , Regulation (EEC) No 1357 / 80 in the beef and veal sector may adopt , before accession , the measures referred to in Article 396 of the Act of Accession , HAS ADOPTED THIS REGULATION : Article 1 The following indent shall be inserted after the fifth indent in the Annex to Regulation (EEC) No 1357 / 80 : 'Frisona espagnola'. THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Spain and Portugal , and in particular Article 396 thereof, Having regard to the proposal from the Commission , Whereas , on account of the accession of Spain , it is necessary to adjust Council Regulation (EEC ) No 1357 / 80 of 5 June 1980 introducing a system of premiums for maintaining suckler cows ( 1 ), as last amended by Regulation (EEC ) No 1198 / 82 ( 2 ); Whereas , pursuant to Article 2 ( 3 ) of the Treaty of Accession of Spain and Portugal , the institutions of the Communities Article 2 This Regulation shall enter into force on 1 March 1986 , subject to the entry into force of the Treaty of Accession of Spain and Portugal . This Regulation shall be binding in its entirety and directly applicable in all Member States , Done at Brussels , 20 December 1985 . For the Council The President R. STEICHEN &gt;) OJ No L 140 , 5 . 6 . 1980 , p. 1 . 2 ) OJ No L 140 , 20 . 5 . 1982 , p. 28 .